*181
OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

McCORMICK, Presiding Judge.
A jury convicted appellant of driving while intoxicated. The Court of Appeals affirmed appellant’s conviction. Nargi v. State, 895 S.W.2d 820 (Tex.App.—Houston [14th Dist.] 1995). We granted appellant’s petition for discretionary review to address the Court of Appeals’ holding that, under the facts of this case, an officer’s handcuffing of appellant “to gain control” during an investigatory stop did not elevate the detention to an arrest. See Nargi, 895 S.W.2d at 823.
We now find that our decision to grant appellant’s petition for discretionary review was improvident. Tex.RApp.Pro. 202(k). Appellant’s petition for discretionary review is dismissed.
CLINTON, J., dissents.